Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
2.	In view of the appeal brief filed on 01 May 2022, PROSECUTION IS HEREBY REOPENED. New Grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647                                                                                                                                                                                                        



DETAILED ACTION
Status of Application, Amendments, and/or Claims
3.	Claims 1-5 are pending and the subject of this Office Action.

Claim Objections
4.	Claim 1 is objected to because of the following informalities: The use of quotation marks in the claim should be omitted.
5.	Claims 2-5 are objected to because of the following informalities:  The status identifier for each of the claims is indicated as being “Currently amended”, however the claims show no markings as to how the claims were amended. All "currently amended" claims must include markings to indicate the changes made relative to the immediate prior version of the claims: underlining to indicate additions, strike-through or double brackets for deletions (see 37 CFR 1.121(c) for further details regarding the format of claim amendments). See MPEP 18903.01(a)(4). Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
9.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (US 2018/0207233; published 26 July 2018), and further in view of Paszko et al. (Curr. Med. Chem. 19:5239-5277, 2012).
11.	Rudolf et al. teach that age-related macular degeneration (AMD) is a disease or disorder that has a variety of underlying factors, including inflammation and neovascularization in the retina and subretinal space (See pg. 5 [0082]). Rudolf et al. further teach that inflammatory responses upregulate the expression of VEGF and other pro-angiogenic factors that can cause neovascularization (See pg. 20 [0203]). Rudolf et al. also teach methods of treating ARMD, comprising administering a liposome comprising an anti-VEGFR agent and a corticosteroid via intravitreal injection (See pg. 40 [0340]). Rudolf et al. also teaches that the anti-VEGFR agent can be an anti-VEGFR antibody (See pg. 22 [0222]) and wherein the corticosteroid can be cortisone, hydrocortisone, prednisolone, prednisone, dexamethasone, or triamcinolone acetomide (See pg. 20 [205]). Rudolf et al does not disclose wherein the liposomes are coated with an anti-VEGFR targeting agent.
12.	However, such liposomes were known in the art at the time the invention was made, as disclosed by Paszko et al.  For example, Paszko et al disclose that antibodies and antibody fragments are the most widely used targeting moieties for liposomes due to the high specificity for their target antigens (See Abstract), and further disclose an immunoliposome comprising an anti-VEGFR antibody as the targeting moiety (See Table 1 at pg. 5246).
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the liposomes comprising an anti-VEGFR antibody on the surface as taught by Paszko et al in a method for the treatment of ARMD as disclosed by Rudolf et al., as both anti-inflammatory compounds such as corticosteroids and anti-VEGFR antibodies are shown to be useful in treating ARMD, as evidenced by Rudolf et al.  Furthermore, In re Kerkhoven (205 USPQ 1069, CCPA 1980) summarizes:
"It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a combination that is to be used for the very same purpose: the idea of combining them flows logically from their having been individually taught in the prior art."

14.	Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the liposomes comprising an anti-VEGFR antibody on the surface as taught by Paszko et al, since doing so would increase the targeting specificity of the liposomes to the target of interest, the VEGF receptor, which has been known to be a pivotal mediator of pathology in ARMD. While Rudolf et al is silent with regard to administering the liposomes into the immediate vicinity of the retinal layer of the eye, it would be obvious to one of ordinary skill in the art to do so since the retina is the target of interest. Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Summary
15.	No claim is allowed.



Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        July 26, 2022
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647